DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is claiming the benefit of prior-filed application No. 15/568,198 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.  The current application date is the same as the prior application abandonments date.  MPEP 201.07 states that “At any time before the patenting, abandonment, or termination of proceedings on an earlier application…”.  Please clarify the co-pendency.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-16 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Applicant has stated in the published specification para. 0006 that it is desired to provide improvements in the display and manipulation of images during ophthalmic surgery.  The current independent claims (taken with the dependent claims) are very broad and just state capturing and displaying 3D images in a microscope display.  These claims do not state any improvement or manipulation of the images and/or during surgery.

Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  What is a “depth-based light technique”.  Please clarify.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 10 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brennan et al. (herein after will referred to as Brennan) (US 20140285811).

Regarding claim 1, Brennan discloses a method comprising: 
capturing a plurality of cross-sectional images of a subject;    [See Brennan [0087-0088] Enable image capture of a region of interest and OCT captured data (B-scans).]
generating a stereoscopic left image and right image of the subject based on the cross-sectional images;  and [See Brennan [0004] stacking multiple B scans termed C-scans to create 3D images.]
displaying the stereoscopic left image and the right image in a display of a microscope system.  [See Brennan [0090] A display to provide 3D reconstructions to a surgeon via a display.  Also, see 0065, OCT imaging system incorporated with or into a binocular microscope.  Also, see 0088, The imaging system incorporates a 3D display and the OCT data includes C-scans.]
 
Regarding claim 2, Brennan discloses the method of claim 1.  Furthermore, Brennan discloses
wherein the subject comprises an eye.  [See Brennan [0044] Area to be imaged is the eye.]
 
Regarding claim 3, Brennan discloses the method of claim 1.  Furthermore, Brennan discloses
wherein the subject is a retina of an eye. [See Brennan [0044] Area to be imaged is the eye (where the eye inherently includes the retina).  Also, see 0062, examinations to view the retina.]
 
Regarding claim 4, Brennan discloses the method of claim 1.  Furthermore, Brennan discloses
wherein capturing a plurality of cross-sectional images of a subject comprises capturing a plurality of B-scan images of the subject. [See Brennan [0004] stacking multiple B scans termed C-scans to create 3D images.]
 



wherein capturing a plurality of cross-sectional images comprises using an optical coherence tomography (OCT) technique for capturing the cross-sectional images.  [See Brennan [Abstract] OCT imaging system.]
 
Regarding claim 7, Brennan discloses the method of claim 1.  Furthermore, Brennan discloses
wherein the display of microscope system comprises a left ocular and a right ocular, and wherein displaying the stereoscopic left image and the right image comprises displaying the stereoscopic right image and the right image in the left ocular and the right ocular, respectively.  [See Brennan [0090] Headset display, each of which displays the image captured from separate camera to provide 3D image to the viewer.]
 
Regarding claim 8, Brennan discloses the method of claim 1.  Furthermore, Brennan discloses
wherein displaying the stereoscopic left image and the right image comprises displaying the stereoscopic left image and the right image in one of a heads-up display, a video screen, and video goggles.  [See Brennan [0090] Headset display, each of which displays the image captured from separate camera to provide 3D image to the viewer.]
 
Regarding claim 10, Brennan discloses the method of claim 1.  Furthermore, Brennan discloses
further comprising displaying at least one of the cross-sectional images in the display of the microscope system. [See Brennan [0088] Display OCT captured data (B-scans).]
 
Regarding claim 13, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 13.  Furthermore, Brennan discloses
an image capture system [See Brennan [0087-0088] Camera(s).]
an image generator and controller configured to: [See Brennan [0045 and 0053] Hardware includes processor and memory.]
 
Regarding claim 14, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 14.

Regarding claim 15, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 15.

Regarding claim 16, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 16.



Regarding claim 18, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 18.

Regarding claim 19, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 19.

Regarding claim 20, see examiners rejection for claim 8 which is analogous and applicable for the rejection of claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 20140285811) in view of Cheline et al. (herein after will be referred to as Cheline) (US 20140100440) and in further view of Razzaque et al. (herein after will be referred to as Razzaque) (US 20100268067).

Regarding claim 6, Brennan discloses the method of claim 1.  Furthermore, Brennan does not explicitly disclose
wherein generating a stereoscopic left image and right image comprises: filtering the left and right images;  and applying an edge enhancement and depth-based light technique to the filtered images.
However, Cheline does disclose
wherein generating a stereoscopic left image and right image comprises: filtering the left and right images;  [See Cheline [0119] Edge detector using a Gaussian filter.  Also, see 0030, 3D image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Brennan to add the teachings of Cheline, in order to utilize an obvious image processing technique such as edge detection for image filtering to improve upon image reconstruction.
Brennan (modified by Cheline) do not explicitly disclose 
applying an edge enhancement and depth-based light technique to the filtered images.
However, Razzaque does disclose
applying an edge enhancement and depth-based light technique to the filtered images. [See Razzaque [0091-0092] 3D image processing utilizing edge enhancement filter and ghosting reduction based on depth.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Brennan (modified by Cheline) to add the teachings of Razzaque, in order to eliminate ghosting effects for 3D displays [See Razzaque [0091-0092]].

9 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 20140285811) in view of Baumberg (US 20030189567).

Regarding claim 9, Brennan discloses the method of claim 1.  Furthermore, Brennan discloses
wherein displaying the stereoscopic left image and the right image comprises displaying the stereoscopic left image and the right image of the subject from [See Brennan [0055] Display and control interfaces allowing a user to view and manipulate the diagnostic images (i.e. 3D images) for facilitating direct user interaction with the images and models.]
Brennan does not explicitly disclose
a first perspective; a second perspective
However, Baumberg does disclose
a first perspective; a second perspective [See Baumberg [0093] Rotating 3D computer model (i.e. from first perspective to second perspective).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Brennan to add the teachings of Baumberg, in order to allow a user to interact with a 3D model by rotating methods.  This will improve upon a user’s perception/understanding of the 3D model/images.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 20140285811) in view of Razzaque (US 20100268067).


wherein the user interface comprises a foot pedal controller.  
However, Razzaque does disclsoe
wherein the user interface comprises a foot pedal controller.  [See Razzaque [0100] Foot pedal controller.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Brennan to add the teachings of Razzaque, in order to allow for easier manipulation of the display while keeping a user’s hands free for more important tasks [See Razzaque [0100]].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 20140285811) in view of Miller et al. (herein after will be referred to as Miller) (US 20030071893).

Regarding claim 12, Brennan discloses the method of claim 1.  Furthermore, Brennan discloses
wherein the plurality of cross-sectional images are a first plurality of cross-section images, wherein the stereoscopic left image and the right image are a stereoscopic first left image and a first right image;   [See Brennan [0087-0088] Enable image capture of a region of interest and OCT captured data (B-scans).]
wherein capturing a plurality of cross-sectional images comprises capturing the first plurality of cross-sectional images within a first time period, and wherein the method further comprises: [See Brennan [0087-0088] Enable image capture of a region of interest and OCT captured data (B-scans) (the images will inherently be captured over a time period).]
capturing a second plurality of cross-sectional images of the subject;  and generating a stereoscopic second left image and second right image of the subject;  and [See Brennan [0087-0088] Enable image capture of a region of interest and OCT captured data (B-scans) (the images will inherently be captured over a time period).]
Brennan does not explicitly disclose
displaying the stereoscopic second left image and second right image in the display at a time different than the display of the stereoscopic first left image and the first right image.  
However, Miller does disclose
displaying the stereoscopic second left image and second right image in the display at a time different than the display of the stereoscopic first left image and the first right image.  [See Miller [0024] The images from each camera is selectable to be displayed on a display.  Also, see 0022, stereoscopic video cameras.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Brennan to add the teachings of Miller, in order to provide the user with the functionality of switching/adjusting what 3D images are being displayed (where image input control is an obvious function of a display).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486